Citation Nr: 1101748	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from February 1962 to 
October 1967.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In his August 2009 Substantive Appeal (VA Form 9), the Veteran 
requested a Travel Board hearing, but he cancelled that request 
in an August 2010 statement.  As such, the Board hearing request 
is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2010).  


FINDINGS OF FACT

1.  The evidence does not confirm that the Veteran had service, 
or other duty or visitation, in the Republic of Vietnam.

2.  There is insufficient evidence to show that the Veteran had 
exposure to Agent Orange or other herbicide agents during his 
military service.  

3.  The medical evidence demonstrates that the Veteran has been 
diagnosed with prostate cancer, which is at least 10 percent 
disabling.

4.  There is no evidence or allegation of prostate cancer in 
service or within one year after the Veteran's discharge from 
service, and no probative evidence of a nexus between the 
Veteran's current prostate cancer and his period of active 
service, to include his alleged exposure to herbicides.  The 
Veteran also has not made any lay assertions regarding continuity 
of symptomatology since service for his prostate cancer.  




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and 
may be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in August 2005 and July 2009.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not of 
record that was necessary to substantiate his service connection 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; and (3) informing him about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The July 
2009 letter, in particular, also addressed the specific 
requirements for herbicide-related claims.  

Furthermore, the July 2009 letter from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this case, 
such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable October 2005 AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in July 2009, the RO again went back and 
readjudicated the claim in the more recent August 2009 SOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of a SOC in August 
2009 following the additional VCAA notice letter cured the timing 
error.  As such, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established as any 
error was not outcome determinative.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured service 
treatment records (STRs), service personnel records (SPRs), and 
private medical evidence as authorized by the Veteran.  The 
Veteran has submitted private medical evidence and written 
personal statements.  An April 2005 response from the National 
Personnel Records Center (NPRC) was unable to make a definitive 
statement as to whether the Veteran had "in-country" service in 
Vietnam, but noted certain dates that the Veteran was onboard the 
USS Halsey when in the official waters of Vietnam.  There is no 
basis for any further research into whether the Veteran had in-
country service in Vietnam, as the Veteran has failed to provide 
relevant details concerning the circumstances of his alleged in-
country service and herbicide exposure in Vietnam, despite the 
RO's issuance of a July 2009 VCAA notice letter requesting more 
precise information from the Veteran.  "[T]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's prostate 
cancer claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Under McLendon, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim. 

However, the standards of McLendon are not met in this case.  
STRs do not reflect treatment for a prostate injury or condition 
in service.  The Veteran has never alleged in-service treatment.  
Although prostate cancer is a presumptive herbicide disease, 
there is insufficient evidence the Veteran served in Vietnam or 
was otherwise exposed to herbicides for purposes of applying the 
presumption.  Further, there is neither evidence indicating that 
current prostate cancer may be linked to service, nor any 
credible lay evidence of continuity of symptomatology of a 
prostate disorder since service.  In fact, there is no lay 
allegation of continuity of symptoms.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, 20 Vet. App. at 
83.  Neither is present here.  In this regard, the Federal 
Circuit recently held that "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and the Veteran's mere conclusory generalized lay statement 
that service event or illness caused the claimant's current 
condition, such as in the present case, is insufficient to 
require the Secretary to provide a VA examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Overall, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per se, 
such as malignant tumors, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is one of the diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, prostate cancer may manifest to a 
degree of at least 10 percent at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In fact, the Federal Circuit recently issued its decision in Haas 
v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore from 
ship on which he served in Vietnamese coastal waters was not 
entitled to presumptive service connection due to alleged Agent 
Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See 
also VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).  In addition, the 
Federal Circuit in Haas held that "service in Vietnam" will not 
be presumed based upon the Veteran's receipt of a Vietnam Service 
Medal (VSM).  Haas, 525 F.3d at 1196.  
       
With regard to inland waterways, again, in order for the 
presumption of herbicide exposure to apply, qualifying service in 
the Republic of Vietnam includes service on the inland waterways, 
but does not include mere service on a deep-water naval vessel in 
the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); 
VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA 
regulations; however, the Board may refer to the VA Adjudication 
Procedure Manual for interpretive guidance.  Inland waterways 
include rivers, canals, estuaries, and delta areas, such as those 
on which the Vietnam "brown water" Navy operated.  VA 
Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, 
§ C.10.k.  Service aboard a ship that anchored in an open deep-
water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along 
the Vietnam coast, does not constitute inland waterway service or 
qualify as docking to the shore.  Id.  

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources in order for the presumption of service connection for a 
herbicide-related diseased under 38 C.F.R. § 3.309(e) to be 
applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit 
recently held that medical evidence is not categorically required 
when the determinative issue involves either medical etiology or 
diagnosis but rather such issue may, depending on the facts of 
the case, be established by competent lay evidence under 
38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); but see Waters, 601 F.3d at 1278 ("VA must 
consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to").  Citing its previous 
decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
See id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that his prostate cancer is due to exposure 
to Agent Orange or other toxic herbicide agent during his 
military service, and in particular while stationed aboard the 
USS Halsey in the coastal waters off Vietnam in 1964 and 1965.  
However, throughout the entire appeal, the Veteran has never 
provided specific details as to the precise circumstances of his 
alleged exposure to herbicides, or under what circumstances and 
precisely when he was present on the landmass of Vietnam or 
inland waters of Vietnam.  See e.g., July 2009 personal 
statement.  

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, private treatment records dated from 2003 
to 2008 reveal a current diagnosis for prostate cancer and 
residuals thereof.  Therefore, the evidence clearly shows current 
prostate cancer with residuals.  Consequently, the determinative 
issue is whether this disorder is somehow attributable to the 
Veteran's military service, including his alleged exposure to 
Agent Orange or other herbicide in Vietnam and other locations.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that the Veteran's prostate 
cancer is a disease associated with herbicide exposure for 
purposes of the presumption.  38 C.F.R. § 3.309(e).  Furthermore, 
private treatment records dated from 2003 to 2008 confirm that 
his prostate cancer was manifest to a degree of 10 percent or 
more after service.  38 C.F.R. § 3.307(a)(6)(ii).  That is, his 
prostate cancer clearly was a malignant neoplasm of the 
genitourinary system.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7928.    

The only remaining question is whether there is sufficient 
evidence to demonstrate that the Veteran had "service in 
Vietnam," such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In this vein, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Upon review of the evidence, the Board finds that the Veteran 
does not have "service in Vietnam," such that exposure to 
herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  SPRs confirm the Veteran served 
aboard the USS Halsey from November 1963 to May 1967.  But there 
is no specific mention of service on the Vietnam landmass in 
SPRs.  Although the Veteran's DD Form 214 and SPRs verify that he 
received the VSM, Vietnam Campaign Medal (VCM), and Armed Forces 
Expeditionary Medal (AFEM) based on his service in Vietnam 
waters, the Federal Circuit in Haas held that "service in 
Vietnam" will not be presumed based upon the Veteran's receipt 
of a VSM or any of these medals.  Haas, 525 F.3d at 1193-1194, 
1196.  Also, none of these medals serve as sufficient proof he 
actually set foot on the Vietnam landmass.  Moreover, an April 
2005 response from the NPRC was unable to make a definitive 
statement as to whether the Veteran had "in-country" service in 
Vietnam, but noted certain dates that the Veteran was onboard the 
USS Halsey when in the official waters of Vietnam from August 
1966 to October 1966.  SPRs also indicate Vietnam-related service 
during other periods in 1965 and 1966.  But there is still no 
evidence or even a specific allegation he set foot on the Vietnam 
landmass during these time periods.  There is no basis for any 
further research into whether the Veteran had in-country service 
in Vietnam, as the Veteran has failed to provide relevant details 
concerning the circumstances of his alleged in-country service 
and herbicide exposure in Vietnam, despite the RO's issuance of a 
July 2009 VCAA notice letter requesting more precise information 
from the Veteran.  Further, there is no evidence or allegation 
that the USS Halsey visited the inland waterways of Vietnam.  
Haas, 525 F.3d at 1187-1190.  Thus, there is insufficient 
evidence that the Veteran had duty or visitation in Vietnam.  38 
C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27-97 
(holding that service on a deep-water naval vessel in waters off 
the shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam).  Therefore, it cannot be presumed 
that he was exposed to a herbicide agent during his service.  

Since the evidence of record does not confirm that the Veteran 
served in the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through appropriate 
service department or other sources in order for the presumption 
of service connection for a herbicide-related disease under 
38 C.F.R. § 3.309(e) to be applicable.  However, the Board sees 
there is no specific allegation or evidence regarding the 
circumstances of any alleged herbicide exposure in the present 
case.  As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military service, 
and the Veteran is therefore not entitled to service connection 
for prostate cancer on a presumptive basis as discussed in 
38 C.F.R. § 3.309(e).  This does not, however, preclude the 
Veteran from establishing his entitlement to service connection 
for prostate cancer with proof of actual direct causation.  
Combee, 34 F.3d at 1043.  The Court has specifically held that 
the provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

However, the Board finds that service connection for prostate 
cancer on a direct basis is not warranted.  STRs are negative for 
any complaint, treatment, or diagnosis of a prostate disorder 
during service.  In addition, post-service, the evidence as a 
whole does not show continuity of symptomatology of prostate 
cancer since service.  38 C.F.R. § 3.303(b).  Post-service, the 
first mention in the claims file of complaints or treatment for 
prostate cancer is from 2003, nearly 36 years after the Veteran's 
discharge from service.  See private treatment records dated from 
2003 to 2005.  In this regard, it appears the Veteran only first 
reported any prostate-related symptoms in 2003.  In fact, the 
Veteran has never specifically alleged continuity of 
symptomatology for prostate-related symptoms.  In other words, he 
has never asserted continuous prostate symptoms since discharge.  
The Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor for 
consideration in deciding a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that 
there is no medical or lay basis to award service connection for 
his prostate cancer based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  In addition, the presumption of in-service incurrence 
for chronic diseases, in this case a malignant tumor, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Finally, there is no competent 
medical evidence of a nexus between his prostate cancer and his 
military service decades earlier, to include his alleged exposure 
to herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to lay evidence, the Board acknowledges the Veteran 
is competent to report purported symptoms of prostate cancer and 
any related problems.  See 38 C.F.R. § 3.159(a)(2).  And, based 
on recent case law, it would appear that the Veteran in certain 
instances can be competent to testify to the fact that symptoms 
he experienced in service is the same condition he is currently 
diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is 
not one of those instances.  In this regard, neither he nor his 
representative, without evidence showing that either has medical 
training or expertise, is competent to render an opinion as to 
the medical etiology of his prostate cancer, a disorder requiring 
medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377.  The present case also does not meet any of the 
three exceptions enumerated under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's prostate cancer claim on either 
a direct or presumptive basis.  So there is no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to 
herbicide (Agent Orange) exposure, is denied.      



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


